Opinion filed November 10, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-21-00126-CR
                                  __________

                JESUS ALBINO RODRIGUEZ, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 441st District Court
                           Midland County, Texas
                       Trial Court Cause No. CR54254


                     MEMORANDUM OPINION
      Appellant, Jesus Albino Rodriguez, was indicted for the offense of
intoxication manslaughter, enhanced with two prior felony convictions. TEX. PENAL
CODE ANN. § 49.08 (West 2011), § 12.42(d) (West 2019). The jury found Appellant
guilty of the charged offense, and upon Appellant’s plea of “true” to the
enhancement allegations, the trial court sentenced him to sixty years’ imprisonment
in the Institutional Division of the Texas Department of Criminal Justice. On appeal,
Appellant challenges (1) the omission of a definition or guidance regarding
causation in the trial court’s charge and (2) the sufficiency of the evidence to support
his conviction.    In addition to Appellant’s challenges, the State asserts that
Appellant, who was found indigent, was improperly assessed court-appointed
attorney’s fees as costs. We modify and affirm.
                               I. Factual Background
       During the early morning hours of August 23, 2019, the Midland County
dispatch received multiple 9-1-1 calls reporting that a pickup was traveling
eastbound in the westbound lane on I-20. The pickup belonged to Appellant. At the
same time, Carlos Mora was traveling westbound on I-20 in his vehicle, an SUV,
with his wife, Marie Erica Mora, and son, Carlos Mora Jr. Appellant’s pickup struck
Mora’s SUV head-on. As a result of the impact, Mora was killed almost instantly.
The passengers in Mora’s SUV were treated for minor injuries.
       At trial, the State presented testimony from a 9-1-1 supervisor, two
independent witnesses to the collision, Mora’s wife and son, five police officers,
a nurse employed by the Midland County jail who collected a sample of Appellant’s
blood, a forensic scientist, and a forensic pathologist.
       A. Testimony of Ronald Shurtz
       Ronald Shurtz witnessed the collision. He testified that as he was driving
eastbound on I-20 he saw a pickup enter the westbound lanes of I-20; the pickup
was traveling the wrong way—eastbound. Shurtz stated that he immediately called
9-1-1 and began honking at and flashing his vehicle’s headlights at Appellant’s
pickup in an attempt to get Appellant’s attention. At first, he thought it was an honest
mistake, but as the pickup continued to proceed east in the westbound lane, he
believed that “it was just odd” and “not normal.”          After driving “alongside”
Appellant’s pickup for five to seven minutes, Shurtz saw the pickup collide with an
SUV.
                                           2
      Shurtz stopped to assist those involved in the collision. Shurtz first came upon
Appellant’s pickup; Appellant was in the driver’s seat. After asking Appellant twice
if he was “okay” Appellant mumbled and responded “yes.” Shurtz then approached
Mora’s vehicle to assist the Mora family in exiting their SUV. Shurtz testified that
when he checked on the driver (Mora), Mora turned his head slightly but thereafter
was unresponsive; Shurtz also checked for a pulse but could not find one. After
Carlos Jr. was removed from the SUV, police and emergency medical services
(EMS) arrived.
      B. Testimony of Kyle Walker
      Kyle Walker also witnessed the collision and the events that preceded it. He
testified that he also was traveling eastbound on I-20 when he saw a pickup driving
east on the westbound side. Walker attempted to get Appellant’s attention, and he
flashed his vehicle’s headlights at the oncoming cars. Walker saw two or three cars
swerve out of Appellant’s path.      He then noticed a “pack of cars” traveling
westbound, and he saw Appellant’s pickup strike an SUV “head on.”
      Walker then stopped his vehicle to assist the occupants in the SUV. Walker
checked on the driver of the SUV, Mora, and observed that Mora was slumped over
and bleeding from his nose. Walker then checked for Mora’s pulse and did not find
one. After EMS arrived on the scene, Walker testified that as he was escorted back
to his vehicle, he passed Appellant standing by his pickup; Appellant appeared to be
“drunk” and had “the drunk million dollar stare.”
      C. Testimony of Marie Mora and Carlos Mora Jr.
      Carlos Jr. and Marie were in the family’s SUV with Mora. They were
traveling from Fort Worth to California. Concerning the moments before the crash,
Marie testified: “All I know is that [Appellant] was going to hit us. He was in front
of us.” Carlos Jr. testified that he heard his mother shout words in Spanish that mean
“watch out.” Carlos Jr. stated that when he opened his eyes, he immediately noticed
                                          3
that Appellant’s pickup was directly in front of them and that his father had no time
to turn or swerve.
      D. Testimony of Jane Aranda
      Deputy Jane Aranda is an investigator with the Midland County Sheriff’s
Office. She was the first officer to arrive at the scene and she testified that both
vehicles had “front-end damage” and that the SUV had “extensive front-end
damage.” When Deputy Aranda approached Appellant’s pickup, Appellant was
seated in the driver’s seat. Deputy Aranda observed that Appellant’s eyes were
“pretty red and glassy” and that he had wrist bands on both wrists which was
indicative of someone who had been “ID’ed” at an establishment that sells alcohol.
      During her interactions with Appellant that morning, Deputy Aranda testified
that Appellant was “extremely calm” for someone who had just been involved in a
major accident. She also stated that Appellant never attempted to assess the damage
to his pickup or Mora’s SUV; he showed no concern or awareness for anyone else
in the roadway and did not seem to be aware that another vehicle had been involved
in the collision. Deputy Aranda, who had seven years of experience as a law
enforcement officer, could not recall ever encountering a situation where someone
driving the wrong direction on a divided highway was sober.
      E. Testimony of Hailee Pepper and Theresa Salazar
      Hailee Pepper is an officer with the Midland Police Department; she was the
arresting officer. She testified that when she approached Appellant, she could
“immediately smell alcohol” and she noted the wristbands on Appellant’s wrists that
“you get usually when you go into bars.” Officer Pepper also observed that
Appellant had “extremely slurred speech,” was “very wobbly,” and had a difficult
time walking. After being assessed by EMS, Appellant refused to be transferred to
the hospital; Officer Pepper then placed Appellant under arrest and transported
Appellant to the hospital in her patrol vehicle.
                                           4
      While in route to the hospital, Appellant was “nodding off.” When he spoke,
Officer Pepper had difficulty hearing him, and his speech was “slurred.” Appellant
asked Officer Pepper repeatedly if he could speak to his wife and had to be told at
least four times during the transport that he was under arrest. After Appellant was
taken to the hospital, where he refused treatment, Officer Pepper transported
Appellant to the Midland County jail.
      After arriving at the Midland County jail, Officer Pepper obtained a warrant
to draw a sample of Appellant’s blood for intoxication testing purposes. The blood
kit was subsequently tested and analyzed by Theresa Salazar, a forensic scientist
with the Texas Department of Public Safety Crime Laboratory. Salazar testified that
the toxicology results revealed that Appellant’s blood alcohol content/level was
0.178 grams per 100 milliliters of blood, which was over twice the legal limit of 0.08
grams.
      F. Testimony of Riki Aguirre, Richard Moore, and Jonathon McKown
      Riki Aguirre, an officer in the traffic division of the Midland Police
Department, investigated the circumstances of the collision. While Officer Aguirre
could not compile a complete reconstruction of the collision, he testified that he
could discern that the Mora SUV was traveling westbound on I-20 and Appellant’s
pickup was traveling eastbound on I-20 in the westbound lanes.
      Officer Richard Moore, an accident reconstruction expert with the Midland
Police Department, testified that “[c]onsidering the roadway layout, the markings
that I had and the damage on both vehicles, there was only one way that this collision
could have occurred, and that’s if the blue Dodge Ram [Appellant’s pickup] was
[traveling] eastbound in the westbound travel lane. More specifically, in the right-
hand eastbound travel lane.”
      Detective Jonathon McKown, a trained computer forensic analyst with the
Midland Police Department, testified that an analysis of Appellant’s cell phone
                                          5
revealed a string of text messages from the night of August 22, 2019, indicating that
Appellant intended to go to “Jaguars,” which is a strip club located outside the city
limits of Odessa. Detective McKown said he believed that Jaguars sold alcohol and
that one could take I-20 to return to Midland after leaving that club.
      G. Testimony of Dr. Marc Krouse
      Dr. Marc Krouse, a forensic pathologist, performed the autopsy on Mora.
Dr. Krouse determined Mora’s cause of death to be “significant and lethal blunt
force injuries to both his chest and his head.” Dr. Krouse testified that the damage
to the Mora SUV was consistent with Mora’s injuries. Dr. Krouse elaborated that
when the Mora SUV was struck by Appellant’s pickup, the intrusion of the SUV’s
components compromised the occupants’ space inside the SUV and resulted in the
fatal injuries that caused Mora’s death.
                         II. Sufficiency of the Evidence
      A. Standard of Review
      We review a challenge to the sufficiency of the evidence, regardless of
whether it is denominated as a legal or factual sufficiency challenge, under the
standard of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v.
State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286,
288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we
review all of the evidence in the light most favorable to the verdict and determine
whether any rational trier of fact could have found the essential elements of the
charged offense beyond a reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State,
330 S.W.3d 633, 638 (Tex. Crim. App. 2010).
      When conducting a sufficiency review, we consider all of the evidence
admitted at trial and defer to the factfinder’s role as the sole judge of the witnesses’
credibility and the weight their testimony is to be afforded. Winfrey v. State, 393
S.W.3d 763, 768 (Tex. Crim. App. 2013); Brooks, 323 S.W.3d at 899; Clayton v.
                                           6
State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). This standard accounts for the
factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and to
draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at
319; Clayton, 235 S.W.3d at 778. We may not reevaluate the weight and credibility
of the evidence to substitute our judgment for that of the factfinder. Dewberry v.
State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999). Therefore, if the record supports
conflicting inferences, we presume that the factfinder resolved the conflicts in favor
of the verdict, and we defer to that determination. Jackson, 443 U.S. at 326;
Merritt v. State, 368 S.W.3d 516, 525–26 (Tex. Crim. App. 2012); Clayton, 235
S.W.3d at 778.
      Because the standard of review is the same, we treat direct and circumstantial
evidence equally. Isassi, 330 S.W.3d at 638; Clayton, 235 S.W.3d at 778; Hooper v.
State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Circumstantial evidence is as
probative as direct evidence in establishing the guilt of an actor and can, without
more, be sufficient to establish his guilt. Carrizales v. State, 414 S.W.3d 737, 742
(Tex. Crim. App. 2013) (citing Hooper, 214 S.W.3d at 13). A guilty verdict does
not require that every fact must directly and independently prove a defendant’s guilt.
Hooper, 214 S.W.3d at 13. Instead, the cumulative force of all the incriminating
circumstances may be sufficient to support the conviction. Id. Therefore, in
evaluating the sufficiency of the evidence, we must consider the cumulative force of
the evidence. Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017); Murray v.
State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015).
      B. Analysis
      Appellant argues in his second issue that the evidence is insufficient to show
that his intoxication caused the death of Mora. Specifically, Appellant claims that
(1) the evidence shows that he had substantially reduced the speed of his pickup
before the collision occurred whereas Mora did not decelerate or otherwise take any
                                          7
evasive action to avoid the collision and (2) the effect of his intoxication on his
driving ability was insufficient to account for him driving his pickup in the wrong
lane and in the wrong direction on I-20. We disagree.
      To be convicted of the offense of intoxication manslaughter, the State must
prove beyond a reasonable doubt that (1) a person operated a motor vehicle in a
public place, (2) the person was intoxicated, and (3) by reason of that intoxication,
the person caused the death of another by accident or mistake. PENAL § 49.08. The
term “intoxicated” means “not having the normal use of mental or physical faculties
by reason of the introduction of alcohol . . . or any other substance into the body.”
Id. § 49.01(2)(A). Intoxication under this “impairment” theory of intoxication may
be proven by direct or circumstantial evidence, and to establish this element, the
latter is as probative as the former. Kuciemba v. State, 310 S.W.3d 460, 462 (Tex.
Crim. App. 2010); Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004); see
also Bagheri v. State, 119 S.W.3d 755, 756 n.1 (Tex. Crim. App. 2003). The term
“intoxicated” also means “having an alcohol concentration of 0.08 or more.” PENAL
§ 49.01(2)(B).
      The Penal Code further provides that “[a] person is criminally responsible if
the result would not have occurred but for his conduct, operating either alone or
concurrently with another cause, unless the concurrent cause was clearly sufficient
to produce the result and the conduct of the actor clearly insufficient.” PENAL
§ 6.04(a) (West 2021). The State must prove a causal connection between the
defendant’s intoxication and the victim’s death. See Daniel v. State, 577 S.W.2d
231, 233–34 (Tex. Crim. App. [Panel Op.] 1979); Glauser v. State, 66 S.W.3d 307,
313 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d). Whether such a causal
connection exists is a question for the jury’s determination. Hardie v. State, 588
S.W.2d 936, 939 (Tex. Crim. App. [Panel Op.] 1979); Thomas v. State, 756 S.W.2d
59, 61 (Tex. App.—Texarkana 1988, pet. ref’d). A jury may draw reasonable
                                         8
inferences regarding the ultimate facts from basic facts. Lacour v. State, 8 S.W.3d
670, 671 (Tex. Crim. App. 2000); Garcia v. State, 112 S.W.3d 839, 852 (Tex.
App.—Houston [14th Dist.] 2003, no pet.). Further, circumstantial evidence may
establish a causal connection. Garcia, 112 S.W.3d at 852.
       The record before us is replete with evidence that Appellant’s conduct, alone,
caused the collision and Mora’s death. The testimony of Shurtz and Walker
established that Appellant’s pickup entered the westbound lanes of I-20 and traveled
eastbound for five to seven minutes. As Mora’s SUV drove toward Appellant’s
pickup, it was surrounded by other vehicles driving in the same direction, leaving it
with no exit or a path in which to avoid colliding with Appellant’s pickup. Officer
Moore testified that at the time of the collision, Appellant was braking and had
decreased the speed of his pickup to approximately thirty miles per hour, while
Mora’s SUV continued traveling at an “assumed” speed of approximately seventy
miles per hour. Officer Moore further testified that the location of the damage on
Mora’s SUV indicated that Mora attempted to swerve right, to avoid Appellant’s
pickup, at the “very, very last second.” Officer Moore also opined that “[t]he blue
Dodge Ram operated by [Appellant] was going the wrong way down a one way
roadway and caused a collision with oncoming vehicles.” The jury was free to
believe or disbelieve any portion of the witnesses’ testimony concerning the cause
of the collision, and we may presume that the jury resolved any conflicts in the
evidence in favor of the verdict. Jackson, 443 U.S. at 326; Clayton, 235 S.W.3d at
778.
       Moreover, there is sufficient evidence that Appellant’s intoxication was the
cause of Appellant’s erratic driving, which caused the collision. Here, there is
overwhelming evidence of Appellant’s intoxication: Appellant had a blood alcohol
concentration of 0.178, and according to Deputy Aranda and Officer Pepper,
Appellant exhibited clear signs of intoxication including red and glassy eyes, slurred
                                          9
speech, drowsiness, forgetfulness, and difficulty walking.         At trial, Appellant
attempted to cast doubt on the testimony elicited by the State regarding Appellant’s
intoxication.     Specifically, Appellant contended that the jury could not place
confidence in the blood-drawing process and the resulting blood alcohol
concentration findings, and that his apparent signs of intoxication were the result of
the effects of the head-on collision, not his alleged consumption of intoxicants.
         Additionally, evidence was presented that Appellant’s intoxication affected
his ability to drive safely. Shurtz testified that Appellant’s driving the wrong way
on I-20 was “just odd” and “not normal.” Both Shurtz and Walker testified that for
several miles, they flashed the headlights of their vehicles and honked their horns to
get Appellant’s attention; however, and despite their warnings and efforts, Appellant
continued to drive the wrong way on I-20. Further, Deputy Aranda testified that she
did not recall ever encountering a circumstance where a person, when operating a
vehicle on the wrong side of the road and in the wrong direction, was doing so while
sober.
         Contrary to Appellant’s argument, it is not necessary that the State provide an
expert to opine on the effect alcohol has on a person’s ability to drive safely. In fact,
Texas courts have consistently held that a peace officer’s testimony that a person is
intoxicated, without more, can provide sufficient evidence to establish the element
of intoxication. Annis v. State, 578 S.W.2d 406, 407 (Tex. Crim. App. [Panel Op.]
1979); Kiffe v. State, 361 S.W.3d 104, 108 (Tex. App.—Houston [1st Dist.] 2011,
pet. ref’d); Henderson v. State, 29 S.W.3d 616, 622 (Tex. App.—Houston [1st Dist.]
2000, pet. ref’d). Rather, the State need only prove that Appellant’s intoxication
affected his ability to operate his pickup in a safe manner and that such a deficiency
caused the collision and Mora’s death.
         We have reviewed the evidence in the light most favorable to the jury’s
verdict. Here, irrespective of Appellant’s claims (with which we disagree), we
                                            10
conclude that sufficient evidence was adduced by the State from which a reasonable
factfinder could have inferred and found beyond a reasonable doubt that Appellant’s
intoxication caused Mora’s death.        Accordingly, because sufficient evidence
supports Appellant’s conviction for intoxication manslaughter as charged in the
indictment, we overrule Appellant’s second issue on appeal.
                        III. Trial Court’s Charge on Causation
      A. Standard of Review
      Appellate review of alleged charge error is a two-step process. Kirsch v. State,
357 S.W.3d 645, 649 (Tex. Crim. App. 2012) (citing Abdnor v. State, 871 S.W.2d
726, 731 (Tex. Crim. App. 1994). First, we must determine whether charge error
exists. Cortez v. State, 469 S.W.3d 593, 598 (Tex. Crim. App. 2015) (citing Kirsch,
357 S.W.3d at 649). Second, if error does exist, we must then conduct a harm
analysis to determine whether the error resulted in sufficient harm to require
reversal. Id.; Phillips v. State, 463 S.W.3d 59, 64–65 (Tex. Crim. App. 2015); Ngo v.
State, 175 S.W.3d 738, 743–44 (Tex. Crim. App. 2005); Ybarra v. State, 621 S.W.3d
371, 384 (Tex. App.—Eastland 2021, pet. ref’d).
      Although “the jury is the exclusive judge of the facts,” it is “bound to receive
the law from the court and be governed thereby.” TEX. CODE CRIM. PROC. ANN.
art. 36.13 (West 2007). The purpose of the trial court’s charge is to “inform the jury
of the applicable law and guide them in its application to the case.” Delgado v. State,
235 S.W.3d 244, 249 (Tex. Crim. App. 2007) (quoting Hutch v. State, 922 S.W.2d
166, 170 (Tex. Crim. App. 1996)). Charge error stems from the denial of a
defendant’s right to have the trial court provide the jury with instructions that
correctly set forth the “law applicable to the case.” Bell v. State, 635 S.W.3d 641,
645 (Tex. Crim. App. 2021) (quoting CRIM. PROC. art. 36.14). Therefore, because
the trial court is obligated to correctly instruct the jury on the law applicable to the
case, it is ultimately responsible for the accuracy of its charge and the accompanying
                                          11
instructions. Mendez v. State, 545 S.W.3d 548, 552 (Tex. Crim. App. 2018) (citing
Delgado, 235 S.W.3d at 249). As such, when the charge is inaccurate, the trial court
errs, and the error is subject to a harm analysis. See Bell, 635 S.W.3d at 645.
      The level of harm requiring reversal based on charge error depends on whether
the defendant properly objected to the alleged error. Abdnor v. State, 871 S.W.2d
726, 732 (Tex. Crim. App. 1994). When, as here, a party failed to make a timely
and specific objection to the charge, we then review the claimed error under the
“egregious harm” standard articulated in Almanza v. State, 686 S.W.2d 157 (Tex.
Crim. App. 1984). Madden v. State, 242 S.W.3d 504, 513 (Tex. Crim. App. 2007).
To constitute egregious harm, the charge error must have affected the very basis of
the case, deprived the accused of a valuable right, or vitally affected his defensive
theory. Villarreal v. State, 453 S.W.3d 429, 433 (Tex. Crim. App. 2015); Almanza,
686 S.W.2d at 172. “Egregious harm is a ‘high and difficult standard’ to meet, and
such a determination must be ‘borne out by the trial record.’” Villarreal, 453 S.W.3d
at 433 (quoting Reeves v. State, 420 S.W.3d 812, 816 (Tex. Crim. App. 2013)).
      To determine if egregious harm exists, we evaluate the alleged error in light
of (1) the entire charge, (2) the state of the evidence, including the contested issues
and weight of the probative evidence, (3) the arguments of counsel, and (4) any other
relevant information revealed by the trial record as a whole. Cosio v. State, 353
S.W.3d 766, 777 (Tex. Crim. App. 2011); Almanza, 686 S.W.2d at 171. As such,
egregious harm is only shown, and we will only reverse, if the error was so egregious
and created such harm that the defendant was deprived of a fair and impartial trial.
Villarreal, 453 S.W.3d at 433; Barrios v. State, 283 S.W.3d 348, 350 (Tex. Crim.
App. 2009); Almanza, 686 S.W.2d at 171.




                                          12
      B. Analysis
      Appellant argues in his first issue that he was egregiously harmed because the
charge omitted any definition of or any guidance regarding the element of
“causation.” We disagree. The trial court’s charge provided in relevant part:
      A     person     commits     the    offense     of    INTOXICATION
      MANSLAUGHTER if the person operates a motor vehicle in a public
      place and is intoxicated and by reason of that intoxication causes the
      death of another by accident or mistake.
             ....
      Now bearing in mind the foregoing instructions, if you believe from the
      evidence beyond a reasonable doubt, that the defendant, JESUS
      ALBINO RODRIGUEZ, on or about the 23RD OF AUGUST, 2019 in
      the County of Midland and State of Texas, as alleged in the indictment,
      did then and there operate a motor vehicle in a public place while
      intoxicated and by reason of that intoxication did then and there cause
      the death of CARLOS MORA by accident or mistake, to-wit: by driving
      the wrong direction on a divided roadway, by failing to keep a lookout,
      by driving his vehicle into and colliding with the vehicle operated by
      Carlos Mora, or by consuming alcohol prior to driving or during
      driving, or by a combination thereof, you will find the defendant guilty
      of the offense of INTOXICATION MANSLAUGHTER, and so say by
      your verdict, but if you do not so believe or if you have a reasonable
      doubt thereof, you will acquit the defendant of the offense of
      INTOXICATION MANSLAUGHTER and say by your verdict “not
      guilty” to that offense.
(Emphasis added).
      Despite his assertion, Appellant was not entitled to a definition of “but for”
causation in the trial court’s charge. While it may arguably be the better practice for
the trial court to include a “but for” causation definition in the charge, it is neither
mandatory nor required. See McKinney v. State, 177 S.W.3d 186, 202 (Tex. App.—
Houston [1st Dist.] 2005), aff’d on other grounds, 207 S.W.3d 366 (Tex. Crim. App.
2006); see also Comm. on Pattern Jury Charges, State Bar of Texas, TEXAS
CRIMINAL PATTERN JURY CHARGES: INTOXICATION, CONTROLLED SUBSTANCE &


                                          13
PUBLIC ORDER OFFENSES CPJC 40.18-40.19 (2019) (discussing causation
instructions and recommending the inclusion of an instruction on “but for” causation
when appropriate). “A jury charge on causation is called for only when the issue of
concurrent causation is presented.” Hughes v. State, 897 S.W.2d 285, 297 (Tex.
Crim. App. 1994) (citing Robbins v. State, 717 S.W.2d 348, 351 (Tex. Crim. App.
1986)).
      Appellant argues that his actions of braking and reducing the speed of his
pickup before the collision, when compared to Mora’s alleged failure to apply the
brakes to his SUV, to keep a lookout, or to take any other evasive action, is sufficient
to warrant a jury instruction on concurrent causation. For Appellant to be entitled
to a concurrent causation instruction, the record must include some evidence that a
concurrent cause (Mora’s actions or inaction) was clearly sufficient to have
produced the ultimate result, i.e., the collision and Mora’s death. See PENAL
§ 6.04(a); Remsburg v. State, 219 S.W.3d 541, 545 (Tex. App.—Texarkana 2007,
pet. ref’d). As discussed above, Appellant’s conduct was clearly sufficient to have
caused and produced the ultimate result here. On the other hand, Mora’s conduct
was not.
      Appellant was driving his pickup in the wrong direction on a divided highway.
Appellant’s pickup suddenly appeared in the path of Mora’s SUV only seconds
before the collision occurred, leaving Mora minimal, if any, time to react and take
evasive actions. There is no evidence that Mora was negligent in any respect or that
his actions or inaction in any way contributed to the collision. Mora’s conduct
consisted only of driving on I-20 in the correct direction, at the same rate of speed
as other vehicles that were traveling in the same direction. In the absence of any
evidence of improper conduct on behalf of Mora, evidence of his obvious inability
to take evasive measures to avoid a head-on collision is not sufficient to warrant a


                                          14
concurrent causation instruction. This is particularly true where, as in this instance,
Appellant did not raise the issue of concurrent causation at trial.
      Because Appellant failed to present evidence or arguments at trial to support
the inclusion of a concurrent causation instruction in the trial court’s charge, the trial
court did not err when it did not include such an instruction in the charge. See Fish v.
State, 609 S.W.3d 170, 185–86 (Tex. App.—Houston [14th Dist.] 2020, pet. ref’d)
(holding that there was no evidence to support a concurrent causation instruction
when a rational factfinder could not have concluded that the decedent’s taking
“[a]bout two” steps toward the appellant’s truck, immediately before being struck
and pinned against a brick pillar, was sufficient by itself to cause the decedent’s
death.).
      Appellant further argues that, once the jury concluded that Appellant was
intoxicated, the charge permitted the jury to find that he was guilty of intoxication
manslaughter without requiring a finding that his intoxication resulted in an act or
omission by him that caused the collision. Appellant asserts that the following
charge language confused the jury and muddied the issue of causation: “by driving
the wrong direction on a divided roadway, by failing to keep a lookout, by driving
his vehicle into and colliding with the vehicle operated by Carlos Mora, or by
consuming alcohol prior to driving or during driving, or by a combination
thereof.” When read in context with the entirety of the application paragraph, the
charge does not purport to authorize a conviction under any circumstance absent a
finding that by reason of Appellant’s intoxication, Appellant did “then and there”
cause the death of Mora. We conclude that the trial court’s charge adequately
explained the circumstances by which the jury could have determined if Appellant’s
conduct caused Mora’s death.
      Nevertheless, even if the above language in the application paragraph is
deficient, Appellant was not egregiously harmed. As we have said, the charge
                                           15
explained and provided alternatives for the jury to consider in determining if
Appellant’s intoxicated state and conduct caused Mora’s death. Overwhelming
evidence was presented that Appellant’s state of intoxication caused him to drive the
wrong direction on I-20 and that his conduct resulted in his pickup colliding “head-
on” into Mora’s SUV. Rather than claiming that his driving in the wrong direction
on I-20 was not caused by his intoxication, Appellant’s defense at trial instead
focused primarily on challenging and casting doubt on the reliability of the evidence
presented by the State of Appellant’s intoxication. Moreover, the State in its closing
argument clearly summarized its theory of connecting Appellant’s intoxication to
causing Mora’s death by stating: “[Appellant] got on the road. He drove the wrong
way. He did it because he was intoxicated, and it caused the death of Mr. Mora.”
The very basis of the case and Appellant’s valuable rights and defensive theories
were not affected. As such, Appellant was not deprived of a fair and impartial trial.
Accordingly, we overrule Appellant’s first issue on appeal.
                     IV. Court-Appointed Attorney’s Fees
      Although not raised by Appellant, the State asserts that the trial court and the
district clerk erroneously ordered and assessed court-appointed attorney’s fees as
costs against Appellant. We agree.
      An indigent defendant cannot be taxed the cost of services rendered by his
court-appointed attorney unless the trial court finds that the defendant has the
financial resources to repay those costs in whole or in part. Smith v. State, 631
S.W.3d 484, 501 (Tex. App.—Eastland 2021, no pet.) (citing Mayer v. State, 309
S.W.3d 552, 556 (Tex. Crim. App. 2010)); see TEX. CODE CRIM. PROC. ANN. art.
26.05(g) (West Supp. 2022). The Texas Court of Criminal Appeals has held that the
trial court must find that the defendant had the ability to repay court-appointed
attorney’s fees prior to assessing such fees against an indigent defendant. Cates v.
State, 402 S.W.3d 250, 251–52 (Tex. Crim. App. 2013); see also Mayer, 309 S.W.3d
                                         16
at 556 (“[T]he defendant’s financial resources and ability to pay are explicit critical
elements in the trial court’s determination of the propriety of ordering
reimbursement of costs and fees.”). Further, a “defendant who is determined by the
[trial] court to be indigent is presumed to remain indigent for the remainder of the
proceedings in the case unless a material change in the defendant’s financial
circumstances occurs.”       Cates, 402 S.W.3d at 251 (quoting CRIM. PROC.
art. 26.04(p)).
      On September 16, 2019, Appellant filed an affidavit regarding indigence
certifying that he did not have the necessary funds to hire an attorney for his defense.
The trial court determined that Appellant was indigent and appointed trial counsel
to represent Appellant’s interest in all proceedings in the case. Subsequent to this
appointment, the trial court did not receive evidence, nor did it issue a finding, that
Appellant had the ability to pay any portion of the attorney’s fees that were incurred
by his court-appointed attorney. Moreover, nothing in the record indicates that
(1) Appellant is no longer indigent or (2) the trial court made a subsequent
determination that Appellant’s financial circumstances had materially changed or
that he had the financial resources or ability to pay the court-appointed attorney’s
fees of $10,600 that were assessed against him. Because the trial court improperly
ordered that Appellant is financially responsible for the payment of the attorney’s
fees incurred by his court-appointed attorney, and the district clerk improperly
assessed the attorney’s fees as reimbursement costs against Appellant, we modify
the trial court’s judgment and the district clerk’s bill of costs to remove the
improperly assessed fees. See Cates, 402 S.W.3d at 252; Smith, 631 S.W.3d at 501.
      Here, the trial court’s judgment and the district clerk’s bill of costs
erroneously order, assess, and include attorney’s fees as costs. Accordingly, we
modify the trial court’s judgment and the district clerk’s bill of costs to delete (1) the


                                           17
court-appointed attorney’s fees that were ordered to be assessed against Appellant
and (2) the trial court’s requirement that Appellant pay such fees.
                              V. This Court’s Ruling
      As modified, we affirm the judgment of the trial court. See TEX. R. APP. P.
43.2(b).




                                               W. STACY TROTTER
                                               JUSTICE


November 10, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         18